Citation Nr: 0705327	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-28 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from February 1943 to October 
1945.  He died in December 2002.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The appellant and her daughter testified before the Board at 
a personal hearing at the RO in May 2004.  

Pursuant to 38 C.F.R. § 20.900(c) (2006), the Board has 
granted a motion for the advancement on the docket in this 
case due to the appellant's advanced age.  

The Board issued a decision in this case in October 2005 that 
denied the appellant's claim.  She appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion for Remand, the Court 
vacated the Board's October 2005 decision in July 2006 and 
remanded the case for further action as set forth in the 
Joint Motion.  

The Board has conducted additional evidentiary development in 
this case and it is now ready for final appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran died in December 2002 due to perforated 
diverticula and diverticular disease.  

2.  During the veteran's lifetime, service connection was 
established for residuals of a penetrating wound of the left 
thigh, with a compound comminuted fracture of the femur, 
partial ankylosis of the knee, and severe impairment of 
Muscle Group XIII.  A 50 percent rating was in effect for the 
disability from 1945 until his death.  

3.  The medical evidence shows that a disability incurred in 
or aggravated by service contributed substantially and 
materially to cause the veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

In light of the favorable action taken herein, a detailed 
discussion of VA's compliance with the provisions of the VCAA 
is not necessary.  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

A rating decision in December 1945 established service 
connection for residuals of a penetrating wound of the left 
thigh, with a compound comminuted fracture of the femur, 
partial ankylosis of the knee, and severe impairment of 
Muscle Group XIII.  At the time of his death in December 
2002, a 50 percent rating had been in effect for the 
disability from October 1945.  

A death certificate shows that the veteran died in December 
2002 due to perforated diverticula of four hours' duration, 
due to or as a consequence of diverticular disease of 50 
years' duration.  The certificate also lists end-stage 
congestive heart failure and chronic diarrhea as other 
significant conditions contributing to death, but not related 
to the immediate cause of death listed above.  The veteran 
died in a private hospital; an autopsy was not performed.  

The service medical records reflect extensive treatment for 
residuals of the veteran's left leg shell fragment wound.  
There is no evidence, however, of any diverticular disease or 
any other chronic gastrointestinal disorder.  

The appellant has indicated that records of the veteran's 
medical treatment through the years, other than have already 
been obtained, are no longer available.  She did not return 
signed releases for the RO to request copies of the records 
of the veteran's final hospitalization.  

Reports of VA compensation examinations in June 1946, 
December 1960, January 1962, and May 1990 primarily concerned 
the veteran's service-connected left leg disability.  None of 
those reports notes the presence of diverticular disease, any 
gastrointestinal symptoms, or pertinent abnormal clinical 
findings.  

Private treatment records dated from August 1994 to May 2000 
primarily reflect periodic treatment for recurrent breakdown 
of the skin over the veteran's left hip wound, with drainage, 
between 1994 and 1998, and treatment for abdominal symptoms, 
in particular for diverticulitis, from May 1998 to May 2000.  
The treatment for diverticulitis included antibiotics.  The 
only notation of diarrhea in the treatment records occurred 
in an April 1998 report stating that the veteran had been 
having more diarrhea, but that it had resolved.  

In September 2003, the appellant submitted statements by 
three individuals.  A physician assistant who indicated he 
had treated the veteran stated that the veteran had taken 
chronic antibiotics for his service-connected hip disability 
and that it was his opinion that the antibiotics probably 
caused his chronic diarrhea.  

A physician wrote that the veteran was a former patient of 
his from the early 1990s until 2002 when the physician moved 
from the area.  He stated that, "It has come to my attention 
that [he] died in December 2002 with diarrhea, dehydration 
and a massive stroke... The patient had chronic osteomyelitis 
in his hip because of a World War II injury and I believe 
this was a co-morbid factor in his chronic illness and 
eventual death."  

Finally, the coordinator of a Home Health Program wrote that 
the veteran had received services from their agency prior to 
his death.  The nurse described the veteran's left leg 
disability, stating that "it was felt to contribute to the 
problems in the distal extremity."  

The appellant and her daughter testified at a personal 
hearing before the Board in May 2004.  The appellant 
described the difficulties the veteran had with his left hip 
wound and the problems it caused with the whole left leg, 
particularly beginning in the early 1990s.  She indicated 
that doctors had prescribed constant antibiotics and that he 
developed "really bad" diarrhea as a result.  She stated 
that he "mostly had a lot of intestinal problems" and 
opined that "the origin of that being the introduction of 
the antibiotics, and then staying with them, caused there to 
be many complications."  The appellant testified that the 
chronic diarrhea eventually affected the veteran's 
nutritional status and he lost a good deal of weight.  She 
reported that she had taken the veteran to the hospital the 
night before he died because of the dehydration.  She 
indicated that she tried to get nurses to help him because 
she believed he was having a stroke, although the nurses told 
her he wasn't.  The appellant identified several private 
facilities where the veteran had been treated in the years 
prior to his death.  

Following the July 2006 Joint Motion, the Board obtained an 
additional medical opinion in this case.  The physician was 
requested to review all of the available evidence and to 
provide an opinion as to whether it is at least as likely as 
not that the veteran's service-connected left hip disability 
or treatment for it either caused or contributed 
substantially or materially to cause his death; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  The request also indicated that 
it is not sufficient that the service-connected disability 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  

In February 2007, a VA physician reviewed the file, noting 
that he reviewed the evidence, including the veteran's death 
certificate and private treatment records.  The physician's 
opinion also set forth the law as noted above.  His 
conclusions were as follows:

1)  The side effects of oral antibiotic regimens include 
bowel disturbances in the form of diarrhea, even when 
used for relatively short periods of 10 to 14 days.  

2)  Due to the Chronic Osteomyelitis associated with his 
Left Hip Disability this Veteran was required to endure 
prolonged antibiotic treatment for months at a time.  

3)  Thus, the Chronic Diarrhea is most likely the result 
of the prolonged antibiotic treatment required for his 
Service Connected Left Hip Disability.  

4)  Consequently, the Chronic Diarrhea resulted in 
Dehydration in this Veteran.  

5)  Thus, it is at least as likely as not that the 
treatment for his Service Connected Disability combined 
to cause death by Chronic Antibiotic-Induced Diarrhea 
with Resultant Dehydration along with the Perforated 
Diverticula.  

Although the opinion does not specifically indicate whether 
the physician believed that the service-connected disability 
only casually shared in producing death, the Board presumes 
that he found that it did not, inasmuch as his opinion 
clearly reflects that he was aware of that aspect of the law.  

Considering all of the evidence of record, in particular the 
most recent favorable opinion by a VA physician who had an 
opportunity to review all of the evidence of record and to 
consider the question in light of the applicable criteria for 
the claimed benefit, and affording the appellant the benefit 
of the doubt, 38 U.S.C.A. § 5107(b), the Board concludes that 
the criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
N. R Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


